      Case 7:21-cv-00009 Document 1 Filed on 01/06/21 in TXSD Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

EDGAR LIPTON BRITT                           §
                                             §
       Plaintiff,                            §
                                             §
V.                                           §             CIVIL ACTION NO. 7:21-CV-00009
                                             §
DR. CARLOS MEDINA, M.D.                      §
AND NUESTRA CLINICA                          §
DEL VALLE, INC. 1                            §
                                             §
       Defendants.                           §

                       NOTICE OF REMOVAL OF CIVIL ACTION

       Comes now, the United States of America, by and through Ryan K. Patrick, United States

Attorney for the Southern District of Texas, and Lance Duke, Assistant United States Attorney,

pursuant to Title 28 United States Code §1346(b), Title 28 § 2679(d)(2) and Title 28 United States

Code §§1441(a), et seq., and hereby files this Notice of Removal of the entire above-entitled cause

now pending as Cause No. C-3510-20-L, in the District Court of the 464TH Judicial District

Hidalgo County, Texas from the state court in which it was originally filed to the United States

District Court for the Southern District of Texas, McAllen Division. This Removal is proper under

Title 28 United States Code § 1346(b), and Title 28 United States Code §§ 1441(a), et seq.

                                         I. Introduction

       This is a medical malpractice suit which falls under the Federal Tort Claims Act and is

brought against Dr. Carlos Medina and Nuestra Clinica Del Valle, Inc. alleging injuries sustained

as a result of a referral from Dr. Medina to an outside neurosurgeon and from having been




1 Defendant has changed the names of defendants in the pleadings to respectfully reflect their
proper title and correct name.
      Case 7:21-cv-00009 Document 1 Filed on 01/06/21 in TXSD Page 2 of 4




dropped as patient at Nuestra Clinica Del Valle, Inc. 2

                                       II. Basis for Removal

       Removal is proper because plaintiff’s suit involves an entity which the Attorney General

through his designee, the United States Attorney for the Southern District of Texas, has certified

a Public Health Service (PHS) facility and its employee, Dr. Carlos Medina, MD. See Exhibit 1,

Certification of Scope of Clinic, and Exhibit 2, Certification of Scope of Employment. Pursuant

to 42 U.S.C. § 233(c),

       “[u]pon certification by the Attorney General that the defendant was acting in the
       scope of his employment at the time of the incident out of which the suit arose,
       any such proceeding commended in a State court shall be removed without bond
       any time before trial by the Attorney General to the district court of the United
       States of the district and division embracing the place wherein it I pending and the
       proceeding deemed a tort action brought against the United States under the
       provisions of title 28 and all references thereto.”

“[Section] 233(a) states that the FTCA is the exclusive remedy against the United States for

medical malpractice committed by a Public Health Service (PHS) employee acting within the

scope of his duties, while § 233(g) provides that an action against the United States is the

plaintiff’s exclusive remedy for alleged malpractice by a PHS employee.” Warren v. Joyner, 996

F.Supp. 581, 582 (5th Cir. 1997).

                                    III. State Court Proceedings

       A true and correct copy of all pleadings, process, orders and other filings in the state-court

are attached to this notice as required by 28 U.S.C. §1446(a). See Exhibit 3.

                                            IV. Venue

       Venue is proper in this district under 42 U.S.C. §233 (c) because the state court where the




2 Plaintiff is a pro se filer whose handwritten complaint is somewhat difficult to understand.
Defense counsel has taken his best guess as to the allegations of injury.
       Case 7:21-cv-00009 Document 1 Filed on 01/06/21 in TXSD Page 3 of 4




suit has been pending is located in this district.

                                      V. Notice to State Court

        Defendant will promptly file a copy of this notice of removal with the clerk of the state

court where the suit has been pending.

                                        VI. CONCLUSION

        For the foregoing reasons, the United States of America seeks to remove the above-

captioned action to the United States District Court for the Southern District of Texas pursuant to

28 U.S.C. §§ 2679(d)(2) and 1441(a). Because Plaintiff’s claims in the state action involve a

common law tort claim against the United States Postal Service and its employee, the claim is,

therefore, within the exclusive jurisdiction of the United States District Court and the instant action

is properly removed to the United States District Court for the Southern District of Texas.


                                                       Respectfully Submitted,

                                                       RYAN K PATRICK
                                                       United States Attorney


                                                By:    /s/ Lance Duke
                                                       LANCE DUKE
                                                       Assistant United States Attorney
                                                       Southern District of Texas No.21949
                                                       Texas State Bar No.00798157
                                                       800 North Shoreline, Suite 500
                                                       Corpus Christi, Texas 78401
                                                       TEL: 361-888-3111
                                                       FAX: 361-888-3200
      Case 7:21-cv-00009 Document 1 Filed on 01/06/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, the undersigned, certify that a true and correct copy of the foregoing “Notice of

Removal” with all attachments thereto, will be served on the Honorable Judge Ysmael D. Fonseca,

Cause No. C-3510-20-L, in the District Court of the 464TH Judicial District Hidalgo County, 100

N. Closner, Edinburg, TX 78539 and that a true copy thereof was also served upon the following

by 1st class United States mail upon receipt of the copy with the clerk’s docket entry number.

Edgar Britt
Pro Se Plaintiff
3011 W. Bus. Hwy 83
McAllen, TX 78501

Kevin O’Hanlon
O’Hanlon, Demerath & Castillo
808 West Ave.
Austin, TX 78701
Tel.: (512) 494-9949
Fax: (512) 494-9919
kohanlon@808west.com
Attorney for Defendants (State Court)


                                                     /s/ Lance Duke
                                                     LANCE DUKE
                                                     Assistant United States Attorney
